Citation Nr: 0824639	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at travel board hearing 
before the undersigned.  A copy of the hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

During an August 2007 hearing before the Board, the veteran 
testified that he served in the military from 1971 to 1979 
and was involved in two accidents 
during his military service which caused the current problems 
in his lower back.  
He reported an accident in 1972 or 1973 occurred when he fell 
off a tank turret, 
was hit by a jeep and the antenna base punctured the left 
side of his back.  He reported that he was treated with bed 
rest for two weeks.  He also testified that he sustained an 
injury to his back in November 1978 as he was hit by a drunk 
driver and hospitalized for a week.  

Service treatment records reflect that the veteran was 
involved in several accidents in service.  In May 1977, he 
was hit by five tons of steel in the left shoulder, though no 
back injuries were noted at the time.  In November 1978 the 
veteran was 
involved in an automobile accident and complained of a stiff 
neck.  He was treated for a pulled muscle and C-spine strain.  
X-rays were negative.  The separation examination noted that 
the veteran reported problems with his back.  

VA outpatient treatment reports from July 2000 to October 
2004 reflect that the veteran was treated for chronic low 
back pain on several occasions.  He also reported that his 
current back problems are related to injuries in service.

Therefore, as the record reflects evidence of accidents in 
service and a complaint on the separation examination of back 
pain, as well as evidence of current low back pain, the Board 
finds that a VA examination is necessary in order to 
determine the current nature of a low back disability and 
obtain an opinion as to whether the veteran's current 
disability is possibly related to his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In addition, while the veteran reports service in the 
military from 1971 to 1979, his DD Form 214 reports active 
service from June 1974 to June 1979.  The veteran also 
reported an accident occurred in 1972 or 1973, though his 
service treatment records only date back to 1977.  Therefore, 
the veteran's dates of active service should be verified and 
an attempt to retrieve any missing service treatment records 
should be made.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the veteran's periods of active duty prior 
to June 1974.  A request should also be 
made to retrieve any service treatment 
records that are not already associated 
with the claims file, to include records 
from Frankfurt Hospital in Germany.

2.  Obtain relevant VA treatment records 
dating since October 2004, from the Vineland, 
New Jersey and Wilmington, Delaware, VA 
facilities.

3.  The veteran should be afforded a VA 
orthopedic examination by a physician to 
determine the nature and diagnosis of any 
current low back disability, and to provide 
an opinion as to whether the veteran's 
current condition is more likely, less 
likely, or at least as likely as not the 
result of his military service.  All 
necessary tests should be performed.  The 
examination report should include a detailed 
account of all symptomatology found to be 
present.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  A 
rationale for any opinion expressed should be 
set forth.  

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
